990 F.2d 1262
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Masao HAYASHI, Defendant-Appellant.
No. 91-10492.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 11, 1993.*Decided March 22, 1993.

1
Before GOODWIN and FLETCHER, Circuit Judges, and HUFF,** District Judge.


2
MEMORANDUM***


3
Masao Hayashi appeals the district court's denial of Aloha 7 Travel's (a non-party) application for refund of monies paid to the United States on behalf of Hayashi to satisfy a criminal fine and cost of incarceration assessed against Hayashi.   We dismiss the appeal for lack of jurisdiction.   Hayashi is the only party who is appropriately before the court on this appeal.   cf. United States v. Brooklier, 685 F.2d 1162, 1165 (9th Cir.1982) (media, as nonparties, do not have standing to appeal district court's order barring access to certain portions of criminal proceedings).   As a fugitive from justice, he cannot pursue the appeal.   See Molinaro v. New Jersey, 396 U.S. 365, 366 (1970).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Marilyn L. Huff, United States District Judge for the Southern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3